Title: From Alexander Hamilton to William MacRae, 16 November 1799
From: Hamilton, Alexander
To: MacRae, William


          
            Sir,
            NY. Novr. 16th. 1799
          
          I have received your letter of the sixth instant, and have taken measures for having you supplied with camp utensils for a full company.
          As the recruiting service has been put under my direction it is regular to address your letters to me, to be retd for further directions—you ough and you ought not to be surprised that your letters to the War Department have remained without an answer—
          I have written to the S of War requesting him to take arrangements for the establishment of a Contractor at Alexandria.
          I have taken measures to have Lieutenant Fergus sup furnished with the necessary supply of Clothing.
          It is left with you either to order Lieut Fergus to join you immediately or early in the Spring as you shall think proper—
          Capn McRea—
        